IICase 2:21-cr-00106-MCS Document 22 Filed 05/03/21 Page 10f1 Page ID #:440

J eivoe naan
Ln a oisspPRivt oS
CLK, U.S. Dib nn

 
 

 

 

 

 

 

 

? | meNiRALDISTRICT OF CAL
3 UNITED STATES DISTRICT COURT
THE CENTRAL DISTRICT OF CALIFORNIA
6
7 UNITED STATES OF AMERICA, Case No. 21-CR-00106-MCS
: Plaintiff, PROPOSED} ORDER on Ex
9 v. Parte Application to File Under
0 Seal (ECF No. 10)
'" | California Corporate Number €3405297,
0 Defendant.
13
14
15
16 GOOD CAUSE BEING SHOWN, upon consideration of the Application To File
17 || Under Seal by Tenant-1 and Tenant-2, the Application is hereby granted and
18 || Tenant-1’s and Tenant-2’s Declaration plus exhibits submitted under Exhibit A to
19 || Motion For Return of Property may be filed under seal.
4a
21 DATED: May 3, 2021 bak L how
22 Hon. Mark C. Scarsi
3 U.S. District Court Judge
24
25
26
27
28

 

[PROPOSED] ORDER -l-

 

 
